Title: Jean Potocki to Thomas Jefferson, 19 August 1810
From: Potocki, Jean
To: Jefferson, Thomas


          
            Votre Excellence
            Petersbourg le 19 Aout 1810.
          
           ayant bien voulu témoigner de l’Estime pour mes ouvrages je la prie de vouloir bien agreer le present exemplaire; qui contient toute ma doctrine Chronologique.
          J’ai plusieurs renseignements à demander sur l’Amérique, et Si votre Excellence vouloit entrer en correspondance avec moi, de la prierois de me faire parvenir sa réponse par le canal de Consul Américain Levet harris. Je suis avec une haute considération
          
            De votre Excellence Le tres humble serviteur
            le Comte Jean Potocki
          
         
          Editors’ Translation
          
            
              Your Excellency
              Saint Petersburg 19 August 1810.
            
            Having been so kind as to give evidence of your regard for my writings, I ask your Excellency to accept the enclosed work, which contains all my thoughts on chronology.
            
            I have several questions to ask about America, and if your Excellency were willing to enter into correspondence with me, I would respectfully ask your Excellency to reply care of the American consul, Levett Harris. I am with the highest consideration
            
              Of your Excellency, the very humble servant
              
 Count Jean Potocki
            
          
        